
	

115 SRES 692 ATS: Recognizing November 24, 2018, as “Small Business Saturday” and celebrating the vital role of small businesses, along with the efforts of the Small Business Administration, to help people in the United States start, build, and grow businesses.
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 692
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Risch (for himself, Mr. Cardin, Mr. Barrasso, Mr. Coons, Mr. Boozman, Mr. Markey, Mrs. Capito, Mr. Whitehouse, Mr. Crapo, Mr. Booker, Mr. Enzi, Mr. Manchin, Mrs. Ernst, Ms. Heitkamp, Mr. Hatch, Mrs. Shaheen, Mr. Hoeven, Mrs. Feinstein, Mr. Inhofe, Ms. Hirono, Mr. Kennedy, Ms. Cantwell, Mr. Moran, Ms. Duckworth, Mr. Roberts, Ms. Harris, Mr. Rounds, Mr. Wyden, Mr. Rubio, Ms. Klobuchar, Mr. Scott, Mr. Udall, Mr. Thune, Mr. Tester, Ms. Hassan, Mr. King, Mr. Donnelly, Mr. Van Hollen, Mr. Menendez, Mrs. Murray, Mrs. Hyde-Smith, Mr. Portman, Mr. Alexander, Mr. Daines, and Mr. Perdue) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing November 24, 2018, as “Small Business Saturday” and celebrating the vital role of small
			 businesses, along with the efforts of the Small Business Administration,
			 to help people in the United States start, build, and grow businesses.
	
	
 Whereas, as of November 2018, there are more than 30,200,000 small businesses in the United States; Whereas small businesses in the United States—
 (1)represent 99.9 percent of all businesses in the United States; (2)employ nearly 48 percent of private sector employees in the United States;
 (3)constitute almost 2 of every 3 new jobs; and (4)constitute 97.6 percent of firms that export goods; and
 Whereas November 24, 2018, is an appropriate day to recognize “Small Business Saturday”: Now, therefore, be it
		
	
 That the Senate joins the Small Business Administration in— (1)supporting the designation of November 24, 2018, as “Small Business Saturday”;
 (2)celebrating the entrepreneurial spirit of small business owners in the United States; (3)recognizing the importance of creating policies that promote a business-friendly environment for small business owners that is free of unnecessary and burdensome regulations and red tape;
 (4)supporting and encouraging young entrepreneurs to pursue passions and create more startup businesses; and
 (5)celebrating the invaluable contribution that small businesses make to the United States as the backbone of the economy.
			
